DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/26/2021.  These drawings are acceptable.

Election/Restrictions
Claims 50-59 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a handling device that moves the storage carrier between a working position on the conveying path and a rest position a distance away from the working position” in claim 41;
“a positioning device” in claim 45 (noting that the term “positioning” is a verb, such that said claim recites a device for performing the function of positioning, but recites no additional structure to perform the function of positioning).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “floor bound conveying means” in claim 40.  
This is because in claim 40 it is set forth that the floor bound conveying means comprises “autonomous guided vehicles (AGVs) configured to navigate along the floor of the manufacturing device.”  Said autonomous guided vehicles (AGVs) are recitations of sufficient structure, materials, or acts to perform the claimed function of “transport[ing] the workpiece on the load receiving means into the manufacturing means and to the working point.”  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 41, and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 5 of claim 40 states, “a floor-bound conveying path.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a floor-bound conveying path” is or isn’t a tangible object that is floor-bound.  If the floor-bound conveying path isn’t a tangible object, how or in what way is it floor-bound?  
Line 7 of claim 40 states, “a workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a workpiece” is one of the “workpieces” previously recited in line 1 of claim 40, or if “a workpiece” is being provided in addition to, for example, the “workpieces” previously recited in line 1 of claim 40.  
Line 14 of claim 40 states, “a workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a workpiece” of line 14 is one of the “workpieces” previously recited in line 1 of claim 40, or if “a workpiece” of line 14 is one and the same as “a workpiece” 
Line 3 of claim 41, line 2 of claim 43, lines 4-5 of claim 43, line 3 of claim 47, line 2 of claim 48, and line 2 of claim 49 each recite “a workpiece.”  Each recitation of this limitation is viewed to be vague and indefinite, since it is unclear if Applicant attempting to reference one of the “workpieces” previously recited in claim 40, line 1, or if “a workpiece” of each of claims 41, 43, 47, 48, and 49 is, for example, one and the same as “a workpiece” previously recited in claim 40, line 7 and/or in claim 40, line 14, or if instead “a workpiece” of claims 41, 43, 47, 48, and 49 is intended to refer to a different workpiece altogether in each instance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40, 41, 43-45, and 47-49, as best understood in view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuerman et al. (U.S. PG Publication 2013/0035783 A1).
Claim 40:  Figure 9 of Scheuerman et al. shows three automatic manufacturing devices (10) for workpieces, and each of the three automatic manufacturing devices (10) comprises a respective working point.  From the perspective of Figure 9 of Scheuerman et al. and with respect to the left-to-right/right-to-left direction, each of the three working points extends between two of the adjacent vertical dashed lines identified in the figure by reference character 140.  
claim 40 sets forth, “at least one program-controlled manufacturing means.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “at least one program-controlled manufacturing means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
With regards to Scheuerman et al., each automatic manufacturing device (10) has an associated storage carrier (26).  Examiner now directs attention to Figure 1.  Figure 1 shows therein an exemplary automatic manufacturing device (10).  Figure 1 of Scheuerman et al. further shows the storage carrier (26) that is associated with the manufacturing device (10) as having disposed thereon two robotic assembly devices (30) that are controlled and operated through dynamic control routines/algorithms [paragraph 0024].  Per Scheuerman et al., the robotic assembly devices (30) can perform precision assembly tasks related to automobile assembly, such as mounting a wheel to a hub and securing it using a plurality of lug nuts, marrying a body with a frame and securing it using a plurality of nuts or welds, and/or installing an instrument panel within a workpiece/vehicle (16) [paragraph 0021].
Based on the foregoing, the two robotic assembly devices (30) constitute an equivalent of the claimed “at least one program-controlled manufacturing means.”  This is because said two robotic assembly devices (30) carry out the function specified in line 3 of the claim, said function being “program-controlled manufacturing.”  Examiner reiterates that the two robotic assembly devices (30) are controlled and operated through dynamic control routines/algorithms and perform precision assembly/manufacturing tasks related to automobile assembly, such as 
As a result of the two robotic assembly devices (30) of Scheuerman et al. being an equivalent to the “at least one program-controlled manufacturing means (28, 29)” of Applicant, the two robotic assembly devices (30) of Scheuerman et al. will hereinafter be referred to by Examiner as the “at least one program-controlled manufacturing means (30).”  Please note that the at least one program-controlled manufacturing means (30) is associated with the working point in which it is disposed.  Please also note that with respect to Figure 1, the working point that is associated with the at least one program-controlled manufacturing means (30) spans a given length (24) between an entry point (20) (represented by a first vertical dashed line) and an exit point (22) (represented by a second vertical dashed line).  
Each automatic manufacturing device (10) for workpieces further has a floor-bound conveying path (12) on a floor (72) associated therewith.  Please note that the floor-bound conveying path (12) can be seen in each of Figures 1 and 9 of Scheuerman et al., and it is for a floor-bound conveying means.  Said floor-bound conveying path (12) extends through the manufacturing devices (10) and through the working points.  This is evident between Figures 1 and 9.  Regarding the floor-bound conveying means, it is represented by reference character 14 in each of Figures 1 and 9 of Scheuerman et al.  The floor-bound conveying means (14) though, 
Examiner notes that lines 6-7 of claim 40 set forth, “a load-receiving means for a workpiece.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a load receiving means for a workpiece” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
As to Scheuerman et al., it is reiterated that the floor-bound conveying means (214) comprises the autonomous guided vehicle (AGV) (70).  As can be seen within Figure 5 of Scheuerman et al., the AGV (70) has a load-receiving means for the workpiece/vehicle (16).  The load-receiving means is shown schematically in Figure 5 of Scheuerman et al., and it 
Based on the foregoing, the load-receiving means for the workpiece/vehicle (16) of Scheuerman et al. constitutes an equivalent of the claimed “load-receiving means for a workpiece.”  This is because the load-receiving means of Scheuerman et al. carries out the function that is specified within lines 6-7 of the claim, said function being load receiving a workpiece.  (As can be seen within Figure 5 of Scheuerman et al., the two mounts/triangles of the load-receiving means directly interface with the workpiece/vehicle (16), and said two mounts/ triangles along with the rectangular body of the AGV (70) receive the load of the workpiece (16)).  Further, the load-receiving means of Scheuerman et al. isn’t excluded by any explicit definition that is provided in Applicant’s specification.  Lastly, the load-receiving means for the workpiece/vehicle (16) of Scheuerman et al. performs the identical function specified in the claim (load receiving a workpiece), and produces substantially the same result as the corresponding “load receiving means for a workpiece (6)” of Applicant.  Please note that the load-receiving means for the workpiece/vehicle (16) is “arranged in the manufacturing device.”  Thus, in accordance with claim 1, disclosure is provided on the automatic manufacturing devices (10) comprising the floor-bound conveying path (12) on a floor (72) associated with the manufacturing devices (10), the conveying path (12) being for a floor-bound conveying means (214) having a load receiving means for a workpiece (16) and arranged in the manufacturing devices (10).  
Also note that when the AGVs (70) of the floor-bound conveying means (214) navigate along the floor (72) of the automatic manufacturing devices (10), the conveying means (214) transport the workpiece/vehicle (16) on the load receiving means associated with each AGV (70) into the at least one program-controlled manufacturing means (30) and to the associated working point.


Claim 41:  From the perspective of Figure 1 of Scheuerman et al., a passage opening is disposed between the floor-bound conveying path (12) and the storage carrier (26) shown therein.  It is noted that the passage opening provides for receiving the conveying means (214) and the workpiece/vehicle (16).  Examiner reiterates that the floor-bound conveying means (14) shown in Figure 1 can instead be embodied as the floor-bound conveying means (214) that is shown in Figure 5.  Note that claim 41 does not require the entirety of the passage opening be disposed between the floor-bound conveying path (12) and storage carrier (26).  Therefore, because at least a portion of the passage opening of Scheuerman et al. is disposed between the floor-bound 
	With regards to the storage carriers (26), each is mobile.  The storage carrier (26) shown in Figure 1, for example, can ride on one or more tracks (32) [paragraph 0022].  
Examiner notes that lines 7-8 of claim 41 set forth, “a handling device that moves the storage carrier between a working position on the conveying path and a rest position a distance away from the working position.”  As was stated above under Claim Interpretation, “a handling device that moves the storage carrier between a working position on the conveying path and a rest position a distance away from the working position” in claim 41 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  This is because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
As to Scheuerman et al., it is reiterated that the storage carrier (26) shown in Figure 1 can ride on one or more tracks (32).  Note that Scheuerman et al. further advises that the tracks (32) may include one or more drive mechanisms, such as, for example, a chain drive, a belt drive, a cable drive, or an electro-magnetic drive that the storage carrier (26) may selectively couple with, and which may cause the storage carrier (26) to translate along the tracks (32) [paragraph 0022].  Regardless of the embodiment, each version of the drive mechanism provides for moving the storage carrier (26) between a working position on the floor-bound conveying path (12) like that shown in Figure 1 and a rest/home position a distance away from the working position.  Note that the storage carrier (26) is disposed in the rest/home position when retrieving a new workpiece [paragraph 0051].  


Claim 43:  The at least one program-controlled manufacturing means (30) is adapted to transfer a workpiece from a load-receiving means to the storage carrier (26) at the working point.  An example to illustrate this will now be provided.  In an instance in which the at least one program-controlled manufacturing means (30) does not properly mount a given workpiece/tire to the workpiece/vehicle (16) that is arranged on the load-receiving means of the floor-bound conveying means (214), the at least one program-controlled manufacturing means (30) can retrieve the not properly mounted tire from the workpiece/vehicle (16).  In doing so, the given workpiece/tire is being transferred from the load-receiving means on which the workpiece/vehicle (16) is received to the associated storage carrier (26) at the corresponding working point.  Please note that disclosure is provided on the storage carrier (26) and the at least one program-controlled manufacturing means (30) bringing a workpiece/tire to the workpiece/vehicle (16) for mounting and securing thereto [paragraphs 0021, 0051].  Since the at least one program-controlled manufacturing means (30) is adapted to mount and secure the 
	Also, each storage carrier (26) forms a temporary repository for the given workpiece/tire at the corresponding working point.  For example, prior to mounting and securing the given workpiece/tire to the workpiece/vehicle (16), the storage carrier (26) temporarily holds the given workpiece/tire via the at least one program-controlled manufacturing means (30) thereof.  

Claim 44:  The storage carriers (26) can ride on one or more tracks (32).  Each track (32) constitutes a respective support (32) of a support device for the storage carriers (26).  

Claim 45:  The support device comprises multiple supports (32), each support being a respective track (32).  As can be seen in at least Figures 1 and 9, the multiple supports (32) are disposed laterally to the floor-bound conveying path (12) and are spaced apart from one another.  
Examiner notes that lines 4-5 of claim 45 set forth, “a positioning device.”  As was stated above under Claim Interpretation, “a positioning device” in claim 45 is presumed to invoke 35 
Please note that Scheuerman et al. further advises that the tracks/supports (32) may include one or more drive mechanisms, such as, for example, a chain drive, a belt drive, a cable drive, or an electro-magnetic drive that the storage carrier (26) may selectively couple with, and which may cause the storage carrier (26) to be positioned along the tracks/supports (32) [paragraph 0022].  That is to say that disclosure is provided on one or more drive mechanisms that are disposed on the tracks/supports (32) of the support device, and each of the different versions of the drive mechanism provides for positioning of the storage carriers (26), e.g. positioning of the storage carrier (26) of Figure 1 along the tracks/ supports (32).  
Based on the foregoing, regardless of the embodiment, the drive mechanism of Scheuerman et al. constitutes an equivalent of the claimed “positioning device.”  This is because the drive mechanism of Scheuerman et al. carries out the function that is specified in lines 4-5 of the claim, said function being “positioning.”  With respect to Scheuerman et al., that positioning being of the storage carrier (26) along the tracks/supports (32).  Furthermore, the drive mechanism isn’t excluded by any explicit definition that is provided in Applicant’s specification.  Lastly, the drive mechanism of Scheuerman et al. performs the identical function specified in the claim (positioning), and produces substantially the same result as the corresponding “positioning device (58)” of Applicant. 

Claim 47:  As can be seen in Figure 9, the left-most automatic manufacturing device (10) is connected with another manufacturing device (10), the another manufacturing device (10) 

Claim 48:  As can be seen in at least Figure 1, the at least one program-controlled manufacturing means (30) is configured for processing the workpiece/vehicle (16) at the associated working point while the workpiece/vehicle (16) is situated on the load-receiving means of the floor-bound conveying means (214).  Examiner reiterates that the load-receiving means is shown schematically in Figure 5 of Scheuerman et al., and it comprises the rectangular body of the AGV (70) and the two mounts (which are shown in the figure as triangles) that are attached thereto.  

Claim 49:  The at least one program-controlled manufacturing means (30) is configured for joining a workpiece at the working point.  For example, the robotic assembly devices (30) that make up the at least one program-controlled manufacturing means (30) can perform include precision assembly tasks related to automobile assembly, such as mounting a wheel to a hub and securing it using a plurality of lug nuts, marrying a body with a frame and securing it using a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46, as best understood un view of the above rejections thereof under 35 U.S.C. 112, rejected under 35 U.S.C. 103 as being unpatentable over Scheuerman et al. (U.S. PG Publication 2013/0035783 A1).
Claim 46:  Scheuerman et al. does not provide disclosure on “a surrounding protective enclosure on the conveying path, the protective enclosure including gates for the protected entry and exit of the conveying means with the load-receiving means.”  
However, Examiner takes Official Notice that the use of a surrounding protective enclosure including gates is well-known and widely-used in the art, and such results in entry and exit of parts that move on a conveying path being secured while the associated automatic manufacturing device is being operated, and thus, it would have been obvious to one having ordinary skill the art before the effective filing date of the claimed invention to have provided a surrounding protective enclosure including gates on the floor-bound conveying path (12) of the automatic manufacturing devices (10) of Scheuerman et al. as is well-known, for the purpose of securing entry and exit of parts that move on the floor-bound conveying path (12), including .                    

Response to Arguments
With respect to the claim rejections under 35 U.S.C. 112, Applicant argued the following in the Arguments filed on 1/14/2021:
Claims 40-49 stand rejected under 35 U.S.C. §112(b) with respect to various language recited in the claims. The Examiner rejects claim 40 with respect to the recitation of "a floor-bound conveying path," alleging that this language "is unclear if 'a floor-bound conveying path' is or isn't a tangible object that is floor-bound." (Office Action at p. 17.) Applicant refers the Examiner to the discussion of the conveying path above, and to at least paragraph 10 of the published Application, which explains that "[t]he conveying path is preferably disposed close to the ground, in particular in a floor-bound manner." Applicant asserts that persons having read the Specification, including paragraph 10, would understand with a reasonable degree of precision and particularity what is meant by "floor-bound conveying path." Accordingly, Applicant respectfully requests that this rejection of claim 40 be withdrawn.

	Applicant’s argument has been considered, but is not persuasive.  This is because even after reading at least paragraph [0010] of the published application like Applicant recommends, it still is not apparent as to whether the floor-bound conveying path is a tangible object or not (or is just an imaginary space through/along which conveying occurs).  Stating that “[t]he conveying path is preferably disposed close to the ground, in particular in a floor-bound manner” doesn’t provide the necessary level of clarity to answer the question about whether the floor-bound conveying path is a tangible object or not.  Please note that other sections of the specification provide more information on the conveying path, e.g. paragraph [0017] of the published application advises that the “multiple lined-up manufacturing devices can be directly connected 

With respect to the claim rejections under 35 U.S.C. 112, Applicant argued the following in the Arguments filed on 1/14/2021:
The Examiner also rejects claims 40-43, and 47-49 with respect to the recitation of "workpiece" or "workpieces." (Office Action at pages 17-18.) Applicant notes that the term "workpiece" is not a positively recited element in the claims, but is only contextually recited in describing the positively recited elements set forth in the claims. The various recitations of "workpiece" or "workpieces" in the claims does not create confusion as alleged by the Examiner. Rather, persons skilled in the art having read the Specification would understand what is meant by these claim terms with a reasonable degree of precision and particularity. Accordingly, Applicant respectfully requests that the rejections of claim 40 with respect to the recitation of "workpiece" be withdrawn.

Applicant’s argument has been considered, but is not persuasive.  This is because regardless of whether the “workpiece” or “workpieces” are positively recited are not, there is indeed confusion.  For example, in claim 40, in lines 5-7 thereof, it is recited that “a floor-bound conveying means path, on a floor associated with the manufacturing device, for a floor-bound conveying means having a load-receiving means for a workpiece.”  Later in claim 40 in line 14 thereof, it is set forth that the manufacturing device comprises “a storage carrier for a workpiece.”  At this point, it is unclear, for example, as to whether “a workpiece” of lines 5-6 and “a workpiece” of line 14 are different elements or are one and the same workpiece.  Bearing this in mind, the problem get compounded when looking at each of the dependent claims that a workpiece from a load-receiving means to the storage carrier at the working point.”  Is the workpiece that is recited in claim 43 one and the same as “a workpiece” previously recited in claim 40, line 7 and/or in claim 40, line 14, or is “a workpiece” of claim 43 intended to refer to a different workpiece altogether? 
Applicant’s arguments filed on 1/14/2021 and on 2/26/2021 with respect to claim 40 and the prior art (Kilibarda – U.S. PG Publication No. 2012/0304446 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722